DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 3, the limitation “wherein the control device accumulates the correction value updated by adding-up” was not described in the disclosure as originally Claims 4-6 and 8 depend from claim 3 and inherit this issue therefrom.
Claim 4 is analogously rejected for the limitation “wherein the control device accumulates the correction value updated by adding-up for each sheet condition”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to claim 3, the limitation “wherein the control device accumulates the correction value updated by adding-up” renders the claims unclear. The process being claimed is not clear because it appears that the sentence is either missing an element or otherwise structured irregularly. It is unclear from the claim what is added-up in order to accumulate the correction value from the current claimed language. The phrase is mentioned in the instant disclosure in paragraphs [0058], [0061], and [0070]-[0071]. It is still unclear from these sections of the disclosure how the accumulation of the correction value is performed. Is the correction value accumulated by taking a correction value for each sheet type and putting them in a table? Or is it that the processing adds up various values of the correction value for each sheet type to have a running total? Or do they have a running total that only accounts for each sheet type and also is organized by sheet type or condition? It is not clear from the claim or the disclosure what processing is performed when the claimed accumulation of the correction value is performed by the controller. Therefore the metes and bounds of the claim cannot be determined.  As such, art cannot be applied to claim 3 until these issues are resolved. Claims 4-6 and 8 depend from claim 3 and inherit this problem therefrom, and therefore art also cannot be applied to claims 4-6 and 8 until this issue is resolved.
As to claim 4, analogously to the above for claim 3, the limitation “wherein the control device accumulates the correction value updated by adding-up for each sheet condition” renders the claims unclear and for the reasons noted above, it renders the metes and bounds of the claim unclear to such an extent that art cannot be applied until these issues are resolved.
As to claim 7, the limitation “when a first averaging time of the first interval times of a predetermined number of measurement is longer than a second averaging time of the second interval times of the predetermined number of measurement, the control device uses a difference between the first averaging time and the second averaging time as the correction value” renders the claim unclear. It is unclear from the language used what process is being done to determine when the actions of the later part of the claim are done. Further, there is no indication of how these numbers are obtained and analyzed, if it is done by the controller or by some other piece of equipment. In addition, it is unclear what the metes and bounds of the limitations “a first averaging time of the first interval times of a predetermined number of measurement” and “a second averaging time of the second interval times of the predetermined number of measurement” are. Based on the disclosure, it is believed that the processing claimed is discussed in the instant disclosure at paragraphs [0057]-[0058], where the control device determines the time each branch takes to feed a sheet, averages that time over a predetermined number of sheet feeds, and then compares the average time the first branch takes to feed the sheet to the average time the second branch takes to feed the sheet, and determines from that comparison a correction time. However, claim 2, on which claim 7 depends, already sets forth how the correction time is determined. Therefore, the limitation “the control device uses a difference between the first averaging time and the second averaging time as the correction value” further renders the claims unclear as the requirement contradicts the requirement in claim 2 “the control device corrects the stop time of the reversing unit in the other reverse path by using a difference between the first interval time and the second interval time as a correction As such, art cannot be applied to claim 7 until these issues are resolved.
As to claim 8, the limitations “decelerated conveyance speed” and “normal conveyance speed” lack antecedent basis in the claims. It is unclear if they are introducing new speeds or referring back to previously presented speeds. It is believed that the decelerated conveyance speed is intended to reference the resulting speed after the deceleration in claim 5, however no decelerated speed has been introduced yet. Therefore the claim language does not match that used in claim 5. A possible claim correction would amend “and decelerated conveyance speed is returned to normal conveyance speed” to read - - and the control device returns the conveyance speed of the sheet conveyed on the relay conveyance path to the normal conveyance speed - -. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conrow (6,450,711) in view of Itabashi et al.  (US PGPub 2008/0030809 A1).
As to claim 1, Conrow teaches a relay conveyance device (10) comprising: 
a relay conveyance path (13) being arranged between an image forming apparatus (20) forming an image on a sheet (column 9, lines 6-34) and a post 
at least two reversing units (12A, 12B) reversing a surface side and a back-face side of the sheet (column 8, lines 13-30); and
a control device (100) controlling conveyance of the sheet on the relay conveyance path (column 9, line 46-column 10, line 6), 
wherein the relay conveyance path (13) includes: at least two reverse paths (15A, 15B) respectively passing through the at least two reversing units (12A, 12B); and
the control device controls the reversing units to convey the sheet while alternately switching the at least two reverse paths, and controls conveyance of the sheet in the at least two reverse paths so as to uniformize the interval time (column 9, line 46-column 10, line 6).
The embodiment of figure 8 of Conrow does not explicitly teach wherein the relay conveyance path (13) includes: at least two reverse paths respectively passing through the at least two reversing units; a branch section branching into the at least two reverse paths at an upstream side; and a confluence section joining the at least two reverse paths, the control device controls the branch section and the confluence section to convey the sheet while alternately switching the at least two reverse paths, and controls conveyance of the sheet in the at least two reverse paths so as to uniformize the interval time.

at least two reverse paths (45A, 45B) respectively passing through the at least two reversing units (44A, 44B); 
a branch section (at 43, where 44A and 44B branch from 41) branching into the at least two reverse paths at an upstream side (see figure 5); and 
a confluence section (where 46A, 46B join to 42) joining the at least two reverse paths (figure 5), 
the control device controls the branch section and the confluence section to convey the sheet while alternately switching the at least two reverse paths (column 7, lines 40-45, wherein in combination it is considered that the operation to alternately operate the dual inverters is explicitly applied to this embodiment as well), and controls conveyance of the sheet in the at least two reverse paths so as to uniformize the interval time (column 9, line 46-column 10, line 6, where in combination it is considered that the goal of uniformized time is applied to the parallel dual inverter of figure 5).
It would have been obvious to one skilled in the art before the effective filing date to modify Conrow to have wherein the relay conveyance path includes: at least two reverse paths respectively passing through the at least two reversing units; a branch section branching into the at least two reverse paths at an upstream side; and a confluence section joining the at least two reverse paths, the control device controls the branch section and the confluence section to convey the sheet while alternately switching the at least two reverse paths, and controls conveyance of the sheet in the at least two reverse paths so as to uniformize the interval time as taught by the 
While Conrow teaches using sheet position signals in column 9, lines 46-50, Conrow as modified does not explicitly teach the control device measures an interval time between the sheets passing through the confluence section.
Itabashi et al. teaches the control device measures (using sensor 3) an interval time between the sheets passing through the confluence section and controls conveyance of the sheet so as to uniformize the interval time (paragraphs [0031]-[0033]).
It would have been obvious to one skilled in the art before the effective filing date to modify Conrow as modified to further have the control device measures an interval time between the sheets passing through the confluence section as taught by Itabashi et al. because it allows for the measurement and confirmation of the sheet interval (paragraphs [0031]-[0034]) allowing for more accurate control of the sheet interval (paragraphs [0035]-[0038]) in a known manner and with predictable results. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Conrow (6,450,711) and Itabashi et al.  (US PGPub 2008/0030809 A1) as applied to claim 1 above, and further in view of Miyazawa (US PGPub 2010/0327519 A1).
As to claim 2, Conrow as modified teaches (citations to Conrow unless otherwise indicated) wherein the at least two reverse units (44A, 44B) are configured so 
when a first interval time of the sheet passing through one reverse path is longer than a second interval time of the sheet passing through the other reverse path (which is considered to result in non-uniform intervals between the alternate sheets being conveyed, column 9, line 46-column 10, line 6), the control device corrects the reversing unit in the other reverse path by using a difference between the first interval time and the second interval time as a correction value of the other reverse path (column 9, line 46-column 10, line 6, where the teaching of varying the sheet timing and spacing to minimize wasted pitch and instar-document space, and therefor would result in adjusting the other reverse path in order to account for variance in one path in the next sheet fed, which would be in the other reverse path as the sheets alternate paths).
Conrow as modified does not explicitly teach the control device corrects the stop time to adjust the interval length.
Miyazawa teaches a control device (600) corrects the stop time to adjust the interval length between sheets (paragraph [0051]).
It would have been obvious to one skilled in the art before the effective filing date to modify Conrow as modified to further have the control device corrects the stop time to adjust the interval length as taught by Miyazawa because it is a well known method for the adjustment of the spacing between sheets and allows for the control of the structure to allow for the desired sheet spacing to be maintained with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suh (8,401,455), Hattori (US PGPub 2013/0032990 A1), and Brougham et al. (8,253,958) teach sheet conveyance systems that control the sheet feed and spacing through the post processing systems allowing for the desired sheet intervals and processing to be performed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853